IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,784-04


EX PARTE DAKOTA CRUTCHFIELD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-16,376-B IN THE 173RD  DISTRICT COURT

FROM HENDERSON COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to placing a serial
number on a vehicle with intent to change the identity of the vehicle, and had a jury trial on
punishment alone.  He was sentenced to seventeen years' imprisonment. 
	On January 16, 2013, this Court remanded this application to the trial court for findings of
fact and conclusions of law on specific matters raised by Applicant in his application for writ of
habeas corpus.  On June 4, 2013, the trial court made findings of fact and conclusions of law that
were based on the application, an affidavit submitted by trial and appellate counsel, the State's
response and the court's own recollection of the events.  The trial court recommended that relief be
denied.
	The trial court's findings do address all fact issues specified in this Court's remand order.  
However, the trial court's findings after remand do not address all of the claims that Applicant raised
in his application.  Nonetheless, this Court has undertaken an independent review of all the evidence
in the record.  Therefore, based on the trial court's findings of fact and conclusions of law as well
as this Court's independent review of the entire record, we deny relief.
 
Filed: October 23, 2013
Do not publish